Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the word “to” has been omitted from the phrase “adapted to hold” in line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Farrington et al US Patent No. 9,283,907.

The Farrington patent discloses a plurality of datum pin apparatus assemblies for attaching a front bumper fascia to a vehicle having a hood. The vehicle includes providing a front fascia and a first vehicle structure. The front bumper fascia in Farrington is movably 


(claim 1) a fixed lower portion (see 25) adapted to be coupled to the associated vehicle structure (see item 18); a translatable upper portion (see 28) translatably coupled (see paragraph 26)to the fixed lower portion, wherein the translatable upper portion comprises an attachment structure adapted to be coupled to the vehicle component (see "fascia includes a rearwardly extending tab" inline 7 of paragraph 15); and a friction mechanism (see teeth at 34 and 40) disposed between the translatable upper portion and the fixed lower portion adapted to resist translation of the translatable upper portion with respect to the fixed lower portion (see last sentence of paragraph 32).
	wherein the translatable upper portion is adapted to translate the vehicle component towards and away from the associated vehicle structure.

(claim 2) wherein the fixed lower portion comprises one or more of a screw mechanism (see 44) and a clip mechanism adapted to couple to the fixed lower portion to the associated vehicle structure. 

(claim 3) wherein the translatable upper portion is translatably coupled to the fixed lower portion via a track-and-rail mechanism(see side rails 38A and 38B for guiding the transportable tab 28, note paragraph 25). 

(claim 4) wherein the attachment structure comprises a post structure (see twin posts, unnumbered, on top surface of tab 28) adapted to be disposed within a corresponding hole formed along an upper edge of the vehicle component 

(claim 5) wherein the friction mechanism comprises a plurality of friction structures (see teeth at 34 and 40) formed in one or both of a lower surface of the translatable upper portion and an upper surface of the fixed lower portion.

(claim 6) a locking screw (see screw at 58) adapted to prevent translation of the translatable upper portion with respect to the fixed lower portion.



In regard to claim 17, Farrington discloses translatable upper portion (28) is adapted to translate the vehicle component towards and away from the associated vehicle structure and, correspondingly, towards and away from an edge of a hood or trunk lid coupled to the associated vehicle structure such that a width of a gap between the vehicle component and the edge of the hood or trunk lid may be controlled (see col. 5 lines 12-35) .

In regard to claim 18, Farrington discloses the attachment structure (28) as adapted hold an upper edge of the vehicle component such that a portion of the vehicle component is hung adjacent to the associated vehicle structure.

In regard to claim 19, Farrington discloses a translatable upper portion (28) adapted to translate the vehicle component towards and away from the associated vehicle structure perpendicular to the portion of the vehicle component hung adjacent to the associated vehicle structure (see col. 5 lines 12-35).


Claims 7-15 were considered in accordance with MPEP section 2113. The process steps set forth in claims 7-15 themselves are not given patentable weight, patentability for these product-by-process claims is based on the claimed product itself, in this instance a “vehicle”.
	In regard to claim 7, Farrington discloses a vehicle assembly comprising:
	a vehicle component (10)  connected to the vehicle structure (1 in figure 8).

In regard to claims 8-15 (and 7) the process steps recited in the group of claims 7-15 are manual mechanical assembly steps. As set forth in MPEP 2113 the patentability of a “product” is not dependent on the claimed manual manufacturing steps. Dependent claims 8-15 recite only process steps and do not explicitly recite vehicle structural limitations. Accordingly, the .

Applicant's arguments filed on December 7, 2020 have been fully considered but they are not persuasive. 
The applicant argues that the Farrington fascia datum pin adjusting assembly does not have a translatable member having a pin on which the vehicle component is “hung”  to permit adjustable hands-free assembly of the component to the vehicle structure. These limitations are not positively recited in the claims.   Where in the claims does applicant recite pin 46? The claims recited that the upper translatable member is adapted to hold the vehicle component not to be “hung” as argued by applicant.
 Claims 1-6 recite  an adjustable assembly for temporarily affixing a vehicle component to a vehicle including a translatable upper portion comprising attachment structure adapted to hold the vehicle component.  The translatable upper portion 28 in Farrington is integrally attached to the vehicle component and thereby adapted to hold the vehicle bumper fascia.   See col. 3 lines 26-47.  Further in response to applicant’s remark that Farrington does not disclose a vehicle component that is hung form the vehicle, Farrington explicitly declares that the bumper fascia is “hung” from the vehicle by using the upper translatable tab 28, see column 3 lines 44-48. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw